Citation Nr: 0709492	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and March 1978 to April 1979, with subsequent 
service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which denied service connection for PTSD.  

The veteran initially filed a claim of entitlement to service 
connection for PTSD in May 1990.  A November 1990 rating 
decision denied service connection for PTSD.  In July 1994 he 
made a request to reopen his claim of entitlement to service 
connection for PTSD.  A November 1994 rating decision 
subsequently denied service connection for PTSD on the 
merits.  In February 1998 the veteran again requested that 
his claim be reopened, and a January 1999 rating decision 
again denied service connection for PTSD on the merits.  

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, while the April 2002 rating decision addressed 
the merits of the service connection claim, the Board must 
address the issue of new and material evidence in the first 
instance.  Therefore, the issue on appeal has been 
characterized as reflected on the first page of this 
decision.  

The reopened claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 1994 rating decision which denied service 
connection for PTSD is final.  

2.  Evidence received since the November 1994 rating decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been associated with the claims 
file subsequent to the final November 1994 rating decision, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the claim 
for service connection, further notice or assistance is 
unnecessary to aid the veteran in substantiating this claim.  



II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran was initially denied service connection for PTSD 
in a November 1990 rating decision.  This denial was based on 
the fact that the veteran had not identified a verifiable 
stressor.  The veteran was informed of this decision and his 
appellate rights by letter in December 1990.    

Service connection for PTSD was again denied in a November 
1994 rating decision.  This denial was again based on a 
finding that the veteran had not submitted any verifiable 
stressors.  The veteran was informed of this decision and his 
appellate rights by letter in November 1994.  

A January 1999 rating decision again denied service 
connection for PTSD, however, the record reflects that notice 
of that rating decision and the veteran's appellate rights 
were returned to VA.  A stamp on the envelope indicates that 
the veteran had moved and that the correspondence was not 
forwardable.  Thus, the January 1999 rating decision did not 
become final because there is no evidence that the veteran 
received notice of the decision.  See 38 U.S.C.A. § 5104(a) 
(formerly 38 U.S.C.A. § 3004) (Secretary to "provide" to 
each VA-benefits claimant timely notice of any VA-benefits 
adjudication decision accompanied by "an explanation of the 
procedure for obtaining review of the decision").  Failure 
to provide notice of appellate rights means that a claim 
remains open.  See Parham v. West, 13 Vet. App. 59 (1999) 
(per curiam) (discussing In the Matter of Fee Agreement of 
Cox, 10 Vet. App. 361, 375 (1997), vacated on other grounds, 
139 F. 3d 1360 (Fed. Cir. 1998).  

The evidence of record at the time of the November 1994 
rating decision included the veteran's service medical 
records, service personnel records, and VA and private 
treatment records including diagnoses of and treatment for 
PTSD.  The evidence considered in the November 1994 rating 
decision also included a November 1994 VA examination, at 
which the veteran described in-service stressors of 
frequently being under enemy fire, several of his fellow 
service members committing suicide, and his beginning to 
drink heavily and use drugs.  The diagnosis was PTSD.  

The veteran did not file a notice of disagreement within one 
year of the November 1994 rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the November 1994 rating decision, which 
the veteran did not appeal nor asked to be reconsidered, was 
the last final denial of the claim.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since 
November 1994.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the November 1994 denial of the 
veteran's claim includes a May 2000 VA examination, where he 
again described a stressor of seeing three of his friends in 
the Marine Corps commit suicide.  The diagnosis was again 
PTSD.  In January 2002 the veteran submitted information 
regarding the three reported suicides, specifically, that 
each of the individuals was in the veteran's platoon, and 
that one suicide occurred in Okinawa, one in Japan, and one 
in the Philippines.  The veteran was able to provide a 
complete name for one of the individuals, and either a first 
or last name for a second.  

These pieces of evidence are new, in that they were not 
previously of record, and are material, in that they go to 
verification of the veteran's stressor.  While the veteran 
had described seeing several of his fellow service members 
commit suicide as a stressor at the November 1994 VA 
examination, he provided further details, such as the number 
of suicides, locations, and names or partial names of the 
service members, at the May 2000 VA examination and in his 
January 2002 statement.  This evidence is neither cumulative 
nor redundant and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the May 2000 VA examination, together with the 
January 2002 statement from the veteran, constitute new and 
material evidence sufficient to reopen the claim.  38 C.F.R. 
§ 3.156(a) (2001). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.

REMAND

VA treatment records from March 1990 to May 2004 include 
diagnoses of, and treatment for, PTSD.  As indicated above, 
the November 1994 VA examination described the veteran's 
stressors as frequently coming under enemy fire and several 
of his fellow soldiers committing suicide, while the May 2000 
VA examination described the stressor as the veteran 
witnessing three of his friends in the Marine Corps commit 
suicide.  These VA examinations suggest a link between the 
veteran's reported stressors and PTSD.  

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (1999).  

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).      

Service personnel records associated with the claims file 
describe his report that the veteran served in direct support 
of operations off the coast of Vietnam from November 1969 to 
January 1970.  However, he was not awarded medals indicative 
of combat, and there is no evidence other than his 
statements, that he or his unit engaged in combat.  The 
veteran reported at the November 1994 VA examination that he 
was frequently under enemy fire, however, no efforts have yet 
been undertaken to confirm this report.  See Sizemore v. 
Principi, 18 Vet. App. 264 (2004) (holding that receiving 
enemy fire or firing on an enemy could constitute 
participation in combat).

The veteran has furnished information and testimony 
concerning his claimed stressors.  In the January 2002 
statement, the veteran reported that the three service 
members who reportedly committed suicide were all members of 
his platoon, provided the full name of one individual who 
reportedly committed suicide, and part of the name of a 
second individual, and indicated the location of each 
suicide.  

The Board observes that a request has not been made to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
to determine whether or not the veteran's unit received enemy 
fire or to verify the veteran's alleged stressor of fellow 
service members committing suicide.  Given the above stressor 
statements, the veteran's verified combat support service, 
and his diagnosis of PTSD, VA should request credible 
supporting evidence from the JSRRC and ask them to attempt to 
verify the stressors. 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

The record includes a January 1989 statement that the 
veteran's only income was Social Security disability.  At the 
November 1994 VA examination he reported that he had been 
receiving Social Security disability for over 15 years, and 
in an August 2002 statement, he reported that he had been 
given Social Security disability.  The actual decision by the 
Social Security Administration (SSA), and the medical records 
on which that decision was based are not of record.  These 
records are potentially pertinent to the claim of entitlement 
to service connection for PTSD.  

VA is required to obtain the SSA records prior to deciding 
the veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In addition, the Board notes that in August 1990 VA made a 
request for a NAVMC 118 extract to include awards, 
commendations, and campaigns.  A September 1990 response 
verified the veteran's periods of service, and included 
copies of pertinent pages from the veteran's personnel file, 
however, a complete set of service personnel records have not 
been associated with the claims file.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As the claim is being remanded 
for further development, the veteran should be provided with 
such notice.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice that includes an explanation as to 
the information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  

2.  Request any outstanding service 
personnel records and associate such 
records with the claims file.  If the 
RO/AMC receives a response that there are 
no such records available, such negative 
response should be associated with the 
claims file.  

3. Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claim on appeal, 
including any decisions and the medical 
records relied upon in those decisions.  

4.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

5.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  The JSRRC should also 
attempt to verify that the veteran's unit 
received enemy fire.  If additional 
information is required, the veteran 
should be so informed.

6.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


